DISMISS and Opinion Filed January 31, 2020




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01452-CV

                         IN THE INTEREST OF K.M.A.C., A CHILD

                       On Appeal from the 469th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 469-51305-2014

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                 Opinion by Chief Justice Burns
       Appellant appeals from the trial court’s temporary orders and order transferring the case to
Tarrant County, both signed on November 6, 2019. By letter dated January 6, 2020, the Court
questioned its jurisdiction over this appeal as there did not appear to be an appealable order. We
instructed the parties to file letter briefs addressing our concern. The parties complied.
       Neither temporary orders nor a transfer order is reviewable by interlocutory appeal. See
TEX. FAM. CODE ANN. §§ 105.001(e) & 155.204(h). Although appellant filed a letter brief, nothing
therein demonstrates this Court’s jurisdiction over this appeal. Accordingly, we dismiss the appeal
for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE

191452F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 IN THE INTEREST OF K.M.A.C., A                   On Appeal from the 469th Judicial District
 CHILD                                            Court, Collin County, Texas
                                                  Trial Court Cause No. 469-51305-2014.
 No. 05-19-01452-CV                               Opinion delivered by Chief Justice Burns.
                                                  Justices Molberg and Nowell participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Carolyn Golden recover her costs of this appeal from
appellant Kennard W. Crow.


Judgment entered January 31, 2020




                                            –2–